McDONALD, Chief Justice.
Appellant appealed from a judgment rendered against him, and caused transcript and statement of facts to be filed in the Fifth Court of Civil Appeals on 17 March 1959. Such cause was transferred to this court on 11 June 1959, where an order was entered allowing appellant until 12 August 1959 to file his brief. Appellant has filed no brief, nor offered any reason for failure to do so. It is our view that this appeal should be dismissed. See Rules 414 and 415, Texas Rules of Civil Procedure. This appeal is accordingly dismissed.